PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/802,726
Filing Date: 27 February 2020
Appellant(s): Webster, Kurt; Coffland, Donald; Roberts, Natalia



__________________
Timothy S. Moore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/3/2021 appealing from the Office Action Mailed 5/5/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 5/5/2021 (hereinafter Office Action) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
No rejections are withdrawn.

(2) Response to Argument
Beginning on page 4 of Appellant’s Brief (hereinafter Brief), Appellant argues specific issues, which are accordingly addressed below.  Appellant has elected to argue claims 1-4 and 12-15 collectively.  Appellant has further elected to argue claims 5-11 and 16-22 collectively.  Appellant presents further specific arguments regarding claim 3.  No further arguments are presented addressing the other claims in these groups, thus the examiner will follow with Appellant’s grouping and arguments.




A.  Appellant Argues That the Conclusion That Claims 1-4 and 12-15 are Obvious Over Freeman in View of Coffland, and Further in View of Burakou is Legal Error 

Independent claim 1, reproduced below, is illustrative of the claimed subject matter:
1. A system for affixing a fastener or fastener collar comprising: 
a handheld tool configured to engage a corresponding fastener or fastener collar; 
a communication device affixed to the handheld tool and configured to wirelessly communicate with a base station; and 
a computer configured to: 
receive, from the base station, data identifying a position, orientation and movement of the handheld tool within a region of three-dimensional space; 
determine a location of the corresponding fastener or fastener collar, based on the position, orientation and movement of the handheld tool and a user input, and without a previously-stored or mapped location of the corresponding fastener or fastener collar; 
generate a graphical user interface (GUI) including a digital representation of the region of three-dimensional space with an identification of the location of the corresponding fastener or fastener collar.


	1.  Appellant Argues That the Examiner Factually Erred in Finding Freeman in View of Coffland and Burakou Teaches Receiving Data Identifying a Position, Orientation, and Movement of the Handheld Tool.
	
Appellant alleges that the finding that paragraphs 0022, 0025, 0030, and 0034 of Freeman teach the computer configured to “receive, from the base station, data identifying a position, orientation and movement of the handheld tool within a region of three-dimensional space” is a factual error (Appeal Brief filed November 3, 2021, page 6, first paragraph).  Specifically, Appellant appears to allege that Freeman in view of Coffland and Burakou fails to disclose a computer configured to receive data identifying movement of the tool (Appeal Brief filed November 3, 2021, page 6, third paragraph).  For example, while Appellant admits that the tracking sensors of Freeman transmit location data to the base station, Appellant alleges that these tracking sensors do not also transmit movement data regarding the tool (Appeal Brief filed November 3, 2021, page 6, third paragraph).  
	Noting the statement in the Office Action finding that “tracked positions over time constitute data identifying movement of the tool,” Appellant appears to allege that Examiner has considered the location data of Freeman as both the position and the movement of the tool, and has therefore effectively read the movement limitation out of the claim (Appeal Brief filed November 3, 2021, page 6, third paragraph).  Appellant argues that position and movement of the handheld tool are not the same and that it “is 
	Appellant additionally argues that Freeman does not disclose a computer configured to receive data identifying orientation of the tool (Appeal Brief filed November 3, 2021, page 7, first paragraph).  While Appellant admits that Freeman paragraph 0034 teaches that “if a sufficient amount of location data is captured, then the object locus 66 reduces to a single point and a single line of action vector such that the location and orientation of the tool tip is fully known,” Appellant argues that, at best, Freeman teaches calculating orientation of the tool from the location data, which Appellant alleges is apparently different from a computer configured to receive that that “indicates the orientation” (Appeal Brief filed November 3, 2021, page 7, first paragraph).
	Examiner disagrees.  First, Examiner notes that as a matter of claim construction, we apply the broadest reasonable interpretation of claim terms, consistent with the specification, as would be understood by one of ordinary skill in the art.  In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted).  Appellant’s arguments are essentially an allegation that Freeman does not disclose the claimed invention, with no explanation as to how the actual language as recited in the claims differs from the teachings of Freeman.  While Appellant appears to point out various distinctions between Freeman and the instant invention, none of these distinctions are actually present in the claims.  For example, Appellant alleges that Freeman must explicitly disclose a movement value including both position and time 
With respect to the language actually recited in the claims, Appellant makes no attempt to explain what the limitation “data identifying a position, orientation and movement,” encompasses, according to the broadest reasonable interpretation, in view of the specification.  Examiner notes that the limitation “data identifying a position, orientation and movement” does not appear to explicitly require any particular form for its data, such as a particular type of measurement for each of a position, an orientation, or a movement.  Indeed, the limitation does not even appear to require that each of the position, orientation, and movement be provided as discrete data elements.  Turning to the specification of the instant application, paragraph 0061 indicates that “numerous types of information pertaining to the tool, the movement of the tool, the position of the tool…” are contemplated.  Paragraph 0067 of the specification of the instant application appears to explicitly acknowledge that “the position of the tool, the orientation of the tool, and changes to the position and/or orientation of the tool over time, for example” are each types of data which identify “information about the actual movement of the tool” (in direct contradiction to Appellant’s arguments that such an interpretation would read the movement limitation out of the claims, and that movement and position are not 
Under the broadest reasonable interpretation, the language actually recited in the claims only appears to require that “data,” of any form, be received (from a base station), so long as that “data” is capable of “identifying a position, orientation and movement of the handheld tool.”  As cited in the Office Action, according to the broadest reasonable interpretation, and in the absence of any particular definitions provided within Appellant’s own specification (and consistent with examples provided within Appellant’s own specification), Freeman clearly teaches:
receiving, at a computer, from the base station, data identifying a position, orientation and movement, within a region of three-dimensional space, of the handheld tool to which the communication device is affixed (e.g. paragraph 0022, work cell 50 is a space within localized environment used to assemble a structure 54, including a particular defined/dedicate space in the localized environment, or can be any area or space within the localized environment where assembly is performed; paragraph 0025, receiving event signal from tool indicating completion of task, sensing location sensors 46 of tool to assess location within work cell 50, location sensors 46 sending location data to base station 26; location data provides the base station 26 with a three-dimensional location of the location sensors 46 within the work cell 50, with respect to the structure coordinate system 58; paragraph 0030, tracking location sensors 46 of the tool as the operator uses the tool to perform various tasks; i.e. where tracked positions over time constitute data identifying movement of the tool; paragraph 0034, sufficient amount of location data captured, object locus of tool reduces to single point and line of action vector, such that location and orientation of tool tip is fully known; paragraph 0041, base station may be intermediate computer between location sensors and second computer based subsystem executing the ATVS algorithm).
	
To clarify, Freeman does not teach receiving just a single position measurement at a single point in time.  As cited above, while Freeman does teach receiving a single position measurement at a single point in time (analogous to data identifying a position and possibly also movement), Freeman also teaches receiving a series of position measurements taken at different times (analogous to data identifying movement) and a set of different position measurements taken at a same point in time which collectively identify a tool orientation (analogous to data identifying orientation).
For example, Freeman clearly teaches a base station receiving data and information such as tool location data from location sensors affixed to a tool, where the base station communicates with at second computer executing an ATVS algorithm (e.g. paragraph 0041).  The location sensors of the tool send location data to the base station for processing by the ATVS algorithm (e.g. paragraph 0025, where the ATVS algorithm may be operating on a second computer receiving data from the base station as described in paragraph 0041).  One of ordinary skill in the art would understand, 
Nevertheless, Freeman also clearly teaches that, as the operator uses the tool to perform various tasks, the location sensors are tracked (e.g. paragraph 0030).  One of ordinary skill in the art would understand that each of a plurality of tasks cannot be performed with a single tool simultaneously, and that the plurality of tasks will not all be performed at the same location.  Therefore, one of ordinary skill in the art would understand that Freeman teaches that the location sensors of the tool transmit a plurality of different location measurements to the base station at a plurality of different times (i.e. transmitting at least one location measurement each time a task, of a plurality of tasks, is completed, resulting in a plurality of location measurements corresponding to a set of locations where the tasks were completed).  One of ordinary skill in the art, applying the broadest reasonable interpretation in view the specification, would understand that a plurality of different location measurements of a tool, each measured at a different time, and each corresponding to a different one of a plurality of tasks, when taken collectively, is analogous to “data identifying … movement” of a handheld tool.  This teaching of Freeman appears to be consistent even with Appellant’s non-
Finally, Freeman clearly teaches that the tool has a plurality of location sensors affixed to it, with location data corresponding to each location sensor being captured at the same time (e.g. paragraph 0034; see also location sensors 46 on tool 12 as shown in Fig. 3, which is described in paragraph 0034).  With a sufficient amount of this location data, i.e. such as from three fully located sensors, an object locus of a tool tip location can be reduced to a single point and single line of action vector, such that the location and orientation of the tool is fully known (e.g. paragraph 0034).  As noted above, neither the claim language nor the specification appears to provide, or require, any explicit definition of what constitutes “data identifying … orientation.”  Examiner notes, for example, that such language does not appear to require that an actual orientation measurement be received, and does not appear to preclude the performance of intermediate processing by which the data is used to identify the orientation of the tool, after the data is received.  Therefore, one of ordinary skill in the art, applying the broadest reasonable interpretation in view of the specification, would 
To summarize, as cited above and under the broadest reasonable interpretation, Freeman clearly teaches receiving, at a computer from a base station, at least:  (1) a single location measurement of a single location sensor affixed to a tool, which is analogous to at least data identifying a position of a handheld tool (and also to data identifying a movement of a handheld tool, consistent with the specification); (2) a series of location measurements of location sensors affixed to a tool, recorded over time as the tool is used to perform various tasks, which is analogous to data identifying a movement of a handheld tool; and (3) a set of location measurements taken by a plurality of location sensors affixed to a tool at the same time, which are used to derive an orientation of the tool and which are therefore analogous to data identifying an orientation of a handheld tool. 




2.  Appellant Argues That the Examiner Factually Erred in Finding Freeman in View of Coffland and Burakou Teaches Determining a Location of the Corresponding Fastener or Fastener Collar Based on Position, Orientation, and Movement of the Handheld Tool.
	
Appellant alleges that the finding that paragraphs 0025, 0026, and 0030 of Freeman teach the computer configured to “determine a location of the corresponding fastener or fastener collar, based on the position, orientation and movement of the handheld tool” is a factual error (Appeal Brief filed November 3, 2021, page 7, second paragraph).  Specifically, Appellant argues that Freeman paragraph 0026 discloses determining the object end of a tool, and determining one of various features that is the feature operated on by the tool; however, Appellant argues that this “does not disclose that the location of the feature is determined; rather, the location of the feature is known from the location and orientation of the structure including the feature, which may also be considered a previously-stored or mapped location of the feature….Freeman is directed to determining which feature the tool 12 is working on (based on known locations of the features and the determined location of the tool tip), whereas the pending claims are directed to determining the location of the feature…based on a position, orientation, and movement of the handheld tool” (Appeal Brief filed November 3, 2021, page 7, third paragraph).
	Examiner disagrees.  As noted above, as a matter of claim construction, we apply the broadest reasonable interpretation of claim terms, consistent with the specification, as would be understood by one of ordinary skill in the art.  In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted).  While Appellant appears to allege that Freeman does not teach the limitation “determine a 
Therefore, as cited in the Office Action, according to the broadest reasonable interpretation, and in the absence of any particular definitions provided within Appellant’s own specification (and consistent with examples provided within Appellant’s own specification), Freeman clearly teaches:
determining a location of the corresponding fastener or fastener collar, based on the position, orientation and movement of the handheld tool and a user input (e.g. paragraph 0025, upon completion of a task, along with event signal indicating completion of task, location sensors send location data to the base station; paragraph 0030, operator using the tool to perform the tasks; i.e. the operator using the tool to perform the tasks is analogous to a user input, since it causes a signal indicating completion of the task and location of the tool to be sent to the base station; paragraph 0026, based on sensor readings, base station determines locus of possible location points for end of tool that contacts the feature to perform the task, generates probability of features located within locus, and determines feature with highest probability to be the feature operated on, verifying that a specific feature, such as a rivet, has been operated upon; i.e. the system utilizes the event signal and location data generated by the user input (operation of the tool) to determine which feature (i.e. fastener, etc., as previously cited) is located at the end of the tool which has operated upon it, i.e. a location of a specific fastener is determined relative to the end of the tool).


While Appellant appears to allege that this is not possible with the teachings of Freeman because this data is subsequently correlated with previously-known fastener locations and/or because the fastener locations are already known, Appellant’s argument appears to contradict Appellant’s own specification.  Examiner notes that the claim does not require just determining locations of fasteners.  Instead, the claim requires determining the location of the corresponding fastener, which is a fastener engaged by the tool.  One of ordinary skill in the art would understand that a set of previously-stored fastener locations, standing alone, does not provide a location of a corresponding fastener can only be determined based on determining the relative positions of the tool and of the fasteners at the same time.  As described above, this is precisely what Freeman teaches.  
Although Appellant alleges that “Freeman is directed to determining which feature the tool 12 is working on (based on known locations of the features and the determined location of the tool tip),” Appellant appears to disregard that, in Freeman, the location of the tool tip is determined at the time that the tool tip is engaged with a fastener at the same location, where the location of the tool tip, and therefore the fastener, is determined based on a plurality of measurements indicating the location, movement, and orientation of the tool at the time of the engagement of the fastener.  In Freeman, a fastener having a location identified in a schematic is subsequently determined to be a corresponding fastener on the basis of the known location of the fastener in the schematic matching the known location of the tool tip at the time it was engaged with the fastener.  Therefore, one of ordinary skill in the art would, under the broadest reasonable interpretation, understand Freeman’s teachings of:  (1) determining, based on an event signal, that a fastener has been operated upon by a tool; (2) further determining, based on a data from a plurality of location sensors collectively identifying position, movement, and orientation of the tool, a set of locations 
	Moreover, Appellant’s argument appears to be relevant to another limitation recited in the claim, but not specifically argued by Appellant, i.e. “without a previously-stored or mapped location of the corresponding fastener or fastener collar.”  As discussed in the office action, Examiner agrees that Freeman does not explicitly teach 
Burakou teaches that the determining of the location of the corresponding fastener or fastener collar is performed without a previously-stored or mapped location of the corresponding fastener or fastener collar (e.g. paragraph 0027, tracking location of tool; paragraph 0030, during tracking mode, determining location of particular item such as a bolt location and register the bolt location; paragraph 0033, inferring bolt location; paragraph 0035, pinpointing bolt location; paragraph 0037, location of particular item such as bolt location obtained during tracking mode and bolt location registered; paragraph 0038, position determinations).
	
Appellant does not discuss the teachings of Burakou at all.  Therefore, Appellant does not appear to dispute that Burakou, as combined with Freeman, would overcome any of the deficiencies which are apparently argued by Appellant regarding the limitation “determine a location of the corresponding fastener or fastener collar, based on the position, orientation and movement of the handheld tool…and without a previously-stored or mapped location of the corresponding fastener or fastener collar”, taken as a whole.



3.  Appellant Argues That the Examiner Factually Erred in Finding Freeman in View of Coffland and Burakou Teaches Determining a Location of the Corresponding Fastener or Fastener Collar Based on User Input.

	Appellant alleges that the finding in the Office Action that Freeman teaches the computer configured to “determine a location of the corresponding fastener or fastener collar, based on … a user input …” is factual error (Appeal Brief filed November 3, 2021, page 8, first paragraph).  While Appellant acknowledges that the claims are given their broadest reasonable interpretation, Appellant argues that “one skilled in the art would not, even under the broadest reasonable interpretation standard, mistake simply using a tool as ‘user input,’ as the Examiner found” (Appeal Brief filed November 3, 2021, page 8, second paragraph).
	Appellant argues that the specification of the instant application, such as at paragraph 0047, provides examples of a user input “such as press of a button on the tool 104 or on an interface of the control system 110,” and that paragraph 0108 of the specification discloses that “user input interfaces may be wired or wireless, and may be configured to receive information from a user into the apparatus, such as for processing, storage, and/or display.  Suitable examples of user input interfaces include a microphone, image or video capture device, keyboard or keypad, joystick, touch-sensitive surface (separate from or integrated into a touchscreen), biometric sensor or the like” (Appeal Brief filed November 3, 2021, page 8, third paragraph).  Therefore, Appellant argues, that the Office Action construes the user input in a way that is inconsistent with the specification and impermissibly reads the claims more broadly than the specification (Appeal Brief filed November 3, 2021, page 8, third paragraph).

Examiner disagrees.  As noted above, as a matter of claim construction, we apply the broadest reasonable interpretation of claim terms, consistent with the specification, as would be understood by one of ordinary skill in the art.  In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted).  As noted Appellant, the specification of the instant application provides several examples of different types of user inputs and user input interfaces.  Paragraph 0047 of the specification of the instant application, cited by Appellant, describes “a user input (such as press of a button on the tool 104 or an interface of the control system 110, for example)” (emphases added).  Paragraph 018 of the specification of the instant application, also cited by Appellant, describe “user input interfaces…[which] may be wired or wireless, and may be configured to receive information from a user into the apparatus, such as for processing, storage and/or display.  Suitable examples of user input interfaces include a microphone, image or video capture device, keyboard or 
Therefore, to the extent that Appellant’s arguments appear to require that a user input take any particular form, or inherently include a “user input interface” which is apparently used in conjunction with the user input, these arguments are with respect to limitations not actually recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Although Appellant appears to argue to the contrary (i.e. to the assertion that limitations from the specification are not read into the claims), stating that “even under the broadest reasonable interpretation, claims cannot be read more broadly than the specification,” citing TF3 Ltd. v. Tre Milano, LLC, No. 2016-2285 (Fed. Cir. Jul. 13, 2018), the situation addressed in TF3 is clearly distinguishable from the instant application.  For example, in TF3, the court concluded that there was an error in claim construction based on a Board finding the use of “i.e.” in the specification as not limiting the broadest reasonable interpretation of the claims, because “[t]he usage ‘i.e.’ (‘id est’ or ‘that is’), ‘signals an intent to define the word to which it refers.’” TF3 at 9-10, citing Edwards Lifesciences LLC v. Cook, Inc., 582 F.3d 1322, 1334 (Fed. Cir. 2009); SkinMedica, Inc. v. Histogen Inc., 727 F.3d 1187, 1202 (Fed. Cir. 2013).  Essentially, in TF3, the claim construction of the Board (as applied in an anticipation rejection under 35 USC 102) was overturned based on a finding that the claim construction was not reasonable because it contradicted the specification’s explicit definition of the relevant limitation as indicated by the use of “i.e.” and therefore impermissibly broadened the claims.  In contrast, as discussed above, the specification of the instant application does not use “i.e.” or any other language which signals an intent to explicitly define the “user input” limitation; instead, the specification of the instant application clearly denotes the embodiments argued by Appellant to be non-limiting examples only.
Therefore, as cited in the Office Action, according to the broadest reasonable interpretation, and in the absence of any particular definitions provided within Appellant’s own specification (and consistent with examples provided within Appellant’s own specification), Freeman clearly teaches:
determining a location of the corresponding fastener or fastener collar, based on the position, orientation and movement of the handheld tool and a user input (e.g. paragraph 0025, upon completion of a task, along with event signal indicating completion of task, location sensors send location data to the base station; paragraph 0030, operator using the tool to perform the tasks; i.e. the operator using the tool to perform the tasks is analogous to a user input, since it causes a signal indicating completion of the task and location of the tool to be sent to the base station; paragraph 0026, based on sensor readings, base station determines locus of possible location points for end of tool that contacts the feature to perform the task, generates probability of features located within locus, and determines feature with highest probability to be the feature operated on, verifying that a specific feature, such as a rivet, has been operated upon; i.e. the system utilizes the event signal and location data generated by the user input (operation of the tool) to determine which feature (i.e. fastener, etc., as previously cited) is located at the end of the tool which has operated upon it, i.e. a location of a specific fastener is determined relative to the end of the tool).

To clarify, paragraph 0025 of Freeman describes that, upon completion of a task such as insertion and fastening of a rivet, the tool sends an event signal to the base station indicating completion of the task, and additionally sends location data to the base station for further processing.  In addition, paragraph 0030 of Freeman further describes that as the operator uses the tool to perform the various stipulated tasks, each time the tool performs an intended action (such as torque generated by a torque tool reaching a certain level indicating tightening of a fastener to the level, etc.), an event signal is sent to the base station for further processing.  Appellant alleges that one of ordinary skill in the art would not mistake simply using a tool as being a user input; however, this appears to be a mischaracterization and/or oversimplification of what Freeman actually teaches.  As previously described, the tool of Freeman is capable of detecting when a human operator (i.e. a user of the tool, and of the system as a whole) has performed a particular, defined task or operation (i.e. such as using the tool to tighten to a particular torque value) and, in response, sending information to a computer (including both sensor based location data and an event signal which is 
	
Appellant additionally alleges that “Coffland and Burakou do not cure the…deficiencies of Freeman, and the Examiner does not cite either for this purpose” and, therefore, Examiner erred in finding that Freeman in view of Coffland, further in view of Burakou teaches the system of claim 1 (Appeal Brief filed November 3, 2021, page 9, first paragraph).  Appellant further alleges that this error extends to claims 2-4 on the basis of their dependency upon claim 1, and to claims 12-15 for the same reasons (Appeal Brief filed November 3, 2021, page 9, second paragraph).
Examiner notes that other than this bare allegation regarding the teachings of Coffland and Burakou, Appellant does not appear to dispute any of the cited teachings In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, each reference cited by the Examiner must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole. See In re Merck & Co. at 1097.  Appellant has the burden on appeal to the Board to demonstrate error in the Examiner’s position. (See In re Kahn, 441 F.3d 977, 985–86 (Fed. Cir. 2006)).  Therefore, Appellant’s Brief needs to show error in the Examiner’s proffered prima facie case.  Here, because Appellant does not address Freeman, Coffland, and Burakou in combination, Appellant’s Brief does not provide any argument to show error in the Examiner’s proffered prima facie case under 35 U.S.C. § 103.
In comparing Freeman, Coffland, and Burakou to the claimed subject matter for a determination of obviousness, the important comparison is what the prior art teaches to one having ordinary skill in the art and whether the differences between the claimed subject matter and Freeman, Coffland, and Burakou would have been obvious to such person at the time of invention (see Graham). A person having ordinary skill in the art is 

	4.  Appellant Argues That the Examiner Legally Erred in Finding Freeman in View of Coffland and Burakou Teaches the User Input of Claim 3.

	With respect to dependent claim 3, Appellant notes that “Examiner concedes that Freeman does not teach a user input received via a user interface of the communication device, but finds that the transmit switch of Coffland is equivalent to the user interface” (Appeal Brief filed November 3, 2021, page 9, third paragraph).  Appellant does not dispute the cited teachings of Coffland.  Instead, Appellant alleges that the finding in the Office Action that it would be obvious to modify the device in Freeman by incorporating the teachings of Coffland to include a user interface such as the transmit switch of Coffland which a user can manually operate in order to send the location of the tool, and that one or ordinary skill would be motivated to make such a combination to meet an 
	As noted above, Appellant does not dispute the teachings of Coffland.  In addition, Appellant does not dispute that the systems are combinable.  Instead, Appellant only argues the Office Action’s argument that the combination meets an identified need in the art “is inadequate for establishing a motivation for the combination based on the Fact that Freeman itself already meets this need....one skilled in the art would not look to Coffland to modify Freeman…because Freeman already explicitly discloses that its device is a system for monitoring and verifying the completion of assembly tasks….Freeman already provides the solution the Examiner seeks in its combination…any modification as Examiner proposes would only add cost and complexity to the device in Freeman, adding a superfluous feature to the handheld tool, without any appreciable benefit.  The Examiner therefore legally erred” (Appeal Brief filed November 3, 2021, page 10, first paragraph).
	Examiner disagrees.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").  Moreover, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").  

	Moreover, none of the points raised by Appellant (i.e. the two references attempt to solve the same general problem, the alleged additions of cost and complexity, superfluous features, etc.) would appear to constitute a teaching away, since none of the references criticizes, discredits, or otherwise discourages the combination.  In re Fulton, 391 F.3d at 1200-01, 73 USPQ2d at 1145-46 (Fed. Cir. 2004).  Further, Appellant’s arguments in this regard appear to be based on an assumption that the entire system of Coffland is to be incorporated into the system of Freeman.  However, the office action did not contemplate incorporating the entire system of Coffland into the system of Freeman.  For example, in order to incorporate the user interface of Coffland with the communication device of Freeman it is not necessary to include every single component of the system of Coffland in the system of Freeman; instead, it is only necessary to incorporate that particular feature of Coffland (i.e. a transmit switch for manually initiating transmission of location data of a torque wrench) into the system of Freeman (which already includes a communication device for transmitting location data of a tool).  One of ordinary skill in the art would not understand the incorporation of such a feature to greatly increase the cost or complexity of the system, or to provide superfluous features, such that the person of ordinary skill in the art would be deterred from incorporating the proposed feature.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.); see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  That is, similar to these various precedents, and as admitted by Appellant, the systems of Freeman and Coffland each teach that they are useful for the same purposes (as prima facie obvious to combine their teachings.

B.  Appellant Argues That the Conclusion That Claims 5-11 and 16-22 are Obvious Over Freeman in View of Coffland, and Further in View of Short is Legal Error

Independent claim 5, reproduced below, is illustrative of the claimed subject matter:
5. A system for affixing a fastener or fastener collar comprising: 
a handheld tool configured to engage a corresponding fastener or fastener collar; 
a communication device affixed to the handheld tool and configured to wirelessly communicate with a base station; and 
a computer configured to: 
receive, from the base station, data identifying a position, orientation and movement of the handheld tool within a region of three-dimensional space; 
access a map of the region of three dimensional space, including an identification of a location of the corresponding fastener or fastener collar;
determine, based on the position of the handheld tool and the identification of the location of the corresponding fastener or 
determine, based on one or more force measurements, and the orientation and movement of the handheld tool, one or more forces applied by the handheld tool on the corresponding fastener or fastener collar, the one or more forces including respective directions that indicate tightening and loosening operations performed by the handheld 3 of 13Appl. No.: 16/802,726Reply to Office Action of November 12, 2020tool; 
determine a status of the corresponding fastener or fastener collar based on the one or more forces including the respective directions; and 
provide an indication of the relative position of the handheld tool with respect to the corresponding fastener or fastener collar, and the status of the corresponding fastener or fastener collar.

Appellant alleges that the key claim features of “receive, from the base station, data identifying a position, orientation and movement of the handheld tool within a region of three-dimensional space" and “determine, based on one or more force measurements, and the orientation and movement of the handheld tool, one or more forces applied by the handheld tool on the corresponding fastener or fastener collar, the one or more forces including respective directions that indicate tightening and loosening operations performed by the handheld tool,” are not found in the prior art, and that the 


	1.  Appellant Argues That the Examiner Factually Erred in Finding Freeman in View of Coffland, and Further in View of Short Discloses Receiving Position, Orientation, and Movement of a Handheld Tool.
	
Appellant alleges that the finding in the Office Action that paragraphs 0022, 0025, 0030, 0034, and 0041 of Freeman disclose the computer configured to “receive, from the base station, data identifying a position, orientation and movement of the handheld tool within a region of three-dimensional space” is factual error (Appeal Brief filed November 3, 2021, page 11, second paragraph).  Appellant reiterates arguments discussed above with respect to independent claim 1, noting that Freeman in view of Coffland and Burakou “fails to disclose a computer configured to receive data identifying movement of the tool” (Appeal Brief filed November 3, 2021, page 11, third paragraph).  Appellant alleges that “[p]osition data of the tool is received and the system in Freeman must calculate the orientation of the tool tip from the received position data” (Appeal Brief filed November 3, 2021, page 11, third paragraph).  Noting that the Office Action finds that tracked positions over time constitute data identifying movement of the tool, Appellant alleges that “it is commonly understood that movement may be described b y a change in position with a change in time….there is no indication that Freeman teaches that its location tracking includes a time component that would be required to describe movement of the tool” (Appeal Brief filed November 3, 2021, page 11, third paragraph, continued on page 12).
Appellant also similarly argues that Freeman does not disclose a computer configured to receive data identifying orientation of the tool, apparently because Freeman “at best calculates orientation of the tool…from the location data,” which is 
Examiner disagrees.  First, Examiner notes that as a matter of claim construction, we apply the broadest reasonable interpretation of claim terms, consistent with the specification, as would be understood by one of ordinary skill in the art.  In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted).  Appellant’s arguments are essentially an allegation that Freeman does not disclose the claimed invention, with no explanation as to how the actual language as recited in the claims differs from the teachings of Freeman.  While Appellant appears to point out various distinctions between Freeman and the instant invention, none of these distinctions are actually present in the claims.  For example, Appellant alleges that “a time component…would be required to describe movement of the tool.”  However, the actual claim limitations do not require this concept argued by Appellant.  The claims instead only require that the computer is configured to “receive, from the base station, data identifying a position, orientation and movement of the handheld tool.”  Nowhere in this limitation can any time component, which Appellant alleges is “required,” be found.  Similarly, regarding Appellant’s “orientation” argument, the language which Appellant argues, i.e. data that “indicates the orientation,” is not present in the claims.  Instead, orientation is included within the recitation of “data identifying a position, orientation and movement.”  Therefore, Appellant’s argument fails on this basis alone.  In response to Appellant's argument that the references fail to show certain features of Appellant' s invention, it is noted that the features upon which Appellant relies (i.e., as noted previously, the data identifying movement including a movement value including both 
With respect to the language actually recited in the claims, Appellant makes no attempt to explain what the limitation “data identifying a position, orientation and movement,” encompasses, according to the broadest reasonable interpretation, in view of the specification.  Examiner notes that the limitation “data identifying a position, orientation and movement” does not appear to explicitly require any particular form for its data, such as a particular type of measurement for each of a position, an orientation, or a movement.  Indeed, the limitation does not even appear to require that each of the position, orientation, and movement be provided as discrete data elements.  Turning to the specification of the instant application, paragraph 0061 indicates that “numerous types of information pertaining to the tool, the movement of the tool, the position of the tool…” are contemplated.  Paragraph 0067 of the specification of the instant application appears to explicitly acknowledge that “the position of the tool, the orientation of the tool, and changes to the position and/or orientation of the tool over time, for example” are each types of data which identify “information about the actual movement of the tool” (in direct contradiction to Appellant’s arguments that such an interpretation would read the movement limitation out of the claims, and that movement and position are not the same).  Similar to “movement,” the claim language and the specification do not 
Under the broadest reasonable interpretation, the language actually recited in the claims only appears to require that “data,” of any form, be received (from a base station), so long as that “data” is capable of “identifying a position, orientation and movement of the handheld tool.”  As cited in the Office Action, according to the broadest reasonable interpretation, and in the absence of any particular definitions provided within Appellant’s own specification (and consistent with examples provided within Appellant’s own specification), Freeman clearly teaches:
receiving, at a computer, from the base station, data identifying a position, orientation and movement, within a region of three-dimensional space, of the handheld tool to which the communication device is affixed (e.g. paragraph 0022, work cell 50 is a space within localized environment used to assemble a structure 54, including a particular defined/dedicate space in the localized environment, or can be any area or space within the localized environment where assembly is performed; paragraph 0025, receiving event signal from tool indicating completion of task, sensing location sensors 46 of tool to assess location within work cell 50, location sensors 46 sending location data to base station 26; location data provides the base station 26 with a three-dimensional location of the location sensors 46 within the work cell 50, with respect to the structure coordinate system 58; paragraph 0030, tracking location sensors 46 of the tool as the operator uses the tool to perform various tasks; i.e. where tracked positions over time constitute data identifying movement of the tool; paragraph 0034, sufficient amount of location data captured, object locus of tool reduces to single point and line of action vector, such that location and orientation of tool tip is fully known; paragraph 0041, base station may be intermediate computer between location sensors and second computer based subsystem executing the ATVS algorithm).
	
To clarify, Freeman does not teach receiving just a single position measurement at a single point in time.  As cited above, while Freeman does teach receiving a single position measurement at a single point in time (analogous to data identifying a position and possibly also movement), Freeman also teaches receiving a series of position measurements taken at different times (analogous to data identifying movement) and a set of different position measurements taken at a same point in time which collectively identify a tool orientation (analogous to data identifying orientation).
For example, Freeman clearly teaches a base station receiving data and information such as tool location data from location sensors affixed to a tool, where the base station communicates with at second computer executing an ATVS algorithm (e.g. paragraph 0041).  The location sensors of the tool send location data to the base station for processing by the ATVS algorithm (e.g. paragraph 0025, where the ATVS algorithm may be operating on a second computer receiving data from the base station as described in paragraph 0041).  One of ordinary skill in the art would understand, applying broadest reasonable interpretation, that any such location data from even a 
Nevertheless, Freeman also clearly teaches that, as the operator uses the tool to perform various tasks, the location sensors are tracked (e.g. paragraph 0030).  One of ordinary skill in the art would understand that each of a plurality of tasks cannot be performed with a single tool simultaneously, and that the plurality of tasks will not all be performed at the same location.  Therefore, one of ordinary skill in the art would understand that Freeman teaches that the location sensors of the tool transmit a plurality of different location measurements to the base station at a plurality of different times (i.e. transmitting at least one location measurement each time a task, of a plurality of tasks, is completed, resulting in a plurality of location measurements corresponding to a set of locations where the tasks were completed).  One of ordinary skill in the art, applying the broadest reasonable interpretation in view the specification, would understand that a plurality of different location measurements of a tool, each measured at a different time, and each corresponding to a different one of a plurality of tasks, when taken collectively, is analogous to “data identifying … movement” of a handheld tool.  This teaching of Freeman appears to be consistent even with Appellant’s non-claimed definition of movement as being described by a change in position with a 
Finally, Freeman clearly teaches that the tool has a plurality of location sensors affixed to it, with location data corresponding to each location sensor being captured at the same time (e.g. paragraph 0034; see also location sensors 46 on tool 12 as shown in Fig. 3, which is described in paragraph 0034).  With a sufficient amount of this location data, i.e. such as from three fully located sensors, an object locus of a tool tip location can be reduced to a single point and single line of action vector, such that the location and orientation of the tool is fully known (e.g. paragraph 0034).  As noted above, neither the claim language nor the specification appears to provide, or require, any explicit definition of what constitutes “data identifying … orientation.”  Examiner notes, for example, that such language does not appear to require that an actual orientation measurement be received, and does not appear to preclude the performance of intermediate processing by which the data is used to identify the orientation of the tool, after the data is received.  Therefore, one of ordinary skill in the art, applying the broadest reasonable interpretation in view of the specification, would understand that receiving a plurality of location measurements corresponding to a 
To summarize, as cited above and under the broadest reasonable interpretation, Freeman clearly teaches receiving, at a computer from a base station, at least:  (1) a single location measurement of a single location sensor affixed to a tool, which is analogous to at least data identifying a position of a handheld tool (and also to data identifying a movement of a handheld tool, consistent with the specification); (2) a series of location measurements of location sensors affixed to a tool, recorded over time as the tool is used to perform various tasks, which is analogous to data identifying a movement of a handheld tool; and (3) a set of location measurements taken by a plurality of location sensors affixed to a tool at the same time, which are used to derive an orientation of the tool and which are therefore analogous to data identifying an orientation of a handheld tool. 





	2.  Appellant Argues That the Examiner Factually Erred in Finding Freeman in View of Coffland, and Further in View of Short Discloses Determining Force(s) Applied by a Handheld Tool Based on Orientation and Movement of the Handheld Tool.

	Appellant alleges that the finding in the Office Action that Freeman paragraphs 0030, 0031, and 0034 teach the computer configured to “determine, based on one or more force measurements, and the orientation and movement of the handheld tool, one or more forces applied by the handheld tool on the corresponding fastener or fastener collar, the one or more forces including respective directions that indicate tightening and loosening operations performed by the handheld tool” is factual error (Appeal Brief filed November 3, 2021, page 12, second paragraph).  Specifically, Appellant argues that Freeman paragraph 0030 “discloses determining the level of torque generated by a torque tool to tighten a fastener, but Freeman does not disclose that the level of torque is determined based on the orientation and movement of the torque tool” (Appeal Brief filed November 3, 2021, page 12, third paragraph).  Appellant admits that the tool of Freeman itself includes a built-in torque measurement capability (Appeal Brief filed November 3, 2021, page 12, third paragraph).  Appellant further admits, again, that Freeman teaches that when a sufficient amount of location data is captured, the location and orientation of the tool is fully known (Appeal Brief filed November 3, 2021, page 12, third paragraph).  However, Appellant alleges that “this has nothing to do with determining forces applied by the tool 12 based on that orientation” (Appeal Brief filed November 3, 2021, page 12, third paragraph).
	Examiner disagrees.  As previously noted, as a matter of claim construction, we apply the broadest reasonable interpretation of claim terms, consistent with the 
As cited in the Office Action, according to the broadest reasonable interpretation, and in the absence of any particular definitions provided within Appellant’s own specification (and consistent with examples provided within Appellant’s own specification), Freeman clearly teaches:
determining, based on one or more force measurements, and the orientation and movement of the handheld tool, one or more forces applied by the handheld tool on the corresponding fastener or fastener collar (e.g. paragraph 0030, tracking locations of tool; intended action is torque generated by torque tool reaches certain level indicating that fastener has been tightened to a desired level or torque; each time torque tool tightens fastener to desired torque level, event signal sent to base station; paragraph 0031, when event signal sent, location of location sensors on tool determined and captured; on each event signal location of tool accurately determined, also determining object locus of object end of tool, line of action vectors, etc.; paragraph 0034, location and orientation of tool tip fully known).
	

the one or more forces including respective directions that indicate tightening and loosening operations performed by the handheld tool (e.g. paragraphs 0082-0084, capturing and storing data pertaining to tool applied to perform given task on target object; wrench used to repair a pipe, recording location where the wrench contacted the pipe to remove a broken valve or coupling as identified by marker, and recording characteristics with respect to how the wrench was used such as orientation, number of turns, applied level of torque; transmitting data characterizing the captured and stored state data; making decision as to whether work is acceptable or corrective action should be taken; system generating alert if positions of markers greater than threshold distance, or if work does not match a prescribed parameter, such as user torqueing the wrench in the wrong direction or applied the tool in a mode that differs from the prescribed mode; alert to notify user of the fact; i.e. where the system records data indicative of tool usage on a fastener including at least tool orientation, number of turns, torque level, and direction, where direction may include a “wrong” direction and, therefore also includes a “right” direction, where in the instance described in paragraph 0082 for the operation of removing a coupling, the “right” direction would be a turning direction in order to loosen and remove the coupling and the “wrong” direction would therefore be the opposite direction, such as tightening the coupling, and where a system generation of an alert where the fastener has been turned in a wrong direction is analogous to a status determined based on forces applied to the fastener including directions indicative of right/wrong, tightening/loosening directions in which the forces are applied).

Therefore the limitation argued by Appellant, i.e. “determine, based on one or more force measurements, and the orientation and movement of the handheld tool, one or more forces applied by the handheld tool on the corresponding fastener or fastener collar, the one or more forces including respective directions that indicate tightening and loosening operations performed by the handheld tool” was rejected on the basis of Freeman’s and Short’s combined teachings.  
Appellant does not dispute the cited teachings of Short, and instead appears to only consider Freeman as having been cited as teaching this limitation.  Regarding the teaching of Freeman, paragraph 0030 teaches that the tool is capable of determining when a torque generated by the tool reaches a certain level, i.e. determining a torque measurement, and sending an event signal.  Therefore, Freeman clearly teaches one or more force measurements as contemplated by the limitation in question.  Paragraph 0030 also teaches tracking the location sensors of the tool as various tasks are performed; as explained above, therefore, Freeman clearly also teaches utilizing data identifying movement of the tool.  Paragraph 0031 teaches that when the event signal is sent (corresponding to the taking of the force measurement), locations of location sensors on the tool are determined and captured, an object locus of all possible location points of the object end of the tool are determined, all possible lines of action vectors for 
Appellant’s argument appears to confuse Appellant’s own claim limitations.  For example, Appellant argues that Freeman paragraph 0030 does not disclose that the level of torque is determined based on the orientation and movement of the tool.  However, this portion of Freeman is cited regarding the claim limitation’s requirement of “one or more force measurements.”  The “one or more force measurements,” as recited in the claim are not required to be determined based on orientation and movement of the tool.  Instead, these “force measurements” along with the orientation and movement of the tool, form the basis for determining the forces applied on the corresponding fastener.  As explained above, this is also how Freeman utilizes its torque measurement (again, the torque is measured, causing the locations to be measured, where the measured locations are indicative of movement and orientation, and where the measured locations are utilized to determine a particular fastener that the measured force has been applied to, thereby determining “forces applied” as recited in the claim).  Appellant also argues that the determining of location and orientation of the tool tip as described in Freeman paragraph 0034 has nothing to do with determining forces applied by the tool; however, this appears to overlook the fact that the determining of location and orientation of the tool tip is utilized in Freeman in order to determine which specific fastener was being operated upon at the time the force measurement was taken (i.e. as indicated by the event signal).  As noted, the torque measurement of Freeman, standing alone, is considered analogous to the “one or more force measurements” of the limitation; it is the correlation of this force measurement, and the 
Finally, as noted above, in rejecting the limitation in question, the office action relied upon the combined teachings of Freeman and Short.  However, Appellant has only argued Freeman in isolation, and has not disputed any of the cited teachings of Short.  Therefore, Appellant has wholly failed to explain why the combination of Freeman, Coffland, and Short as provided in the Office Action fails to render the independent claims obvious.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, each reference cited by the Examiner must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole. See In re Merck & Co. at 1097.  Appellant has the burden on appeal to the Board to demonstrate error in the Examiner’s position. (See In re Kahn, 441 F.3d 977, 985–86 (Fed. Cir. 2006)).  Therefore, Appellant’s Brief needs to show error in the Examiner’s proffered prima facie case.  Here, because Appellant does not address Freeman, 
In comparing Freeman, Coffland, and Short to the claimed subject matter for a determination of obviousness, the important comparison is what the prior art teaches to one having ordinary skill in the art and whether the differences between the claimed subject matter and Freeman, Coffland, and Short would have been obvious to such person at the time of invention (see Graham). A person having ordinary skill in the art is a person of ordinary creativity and not an automaton and further, it is not necessary to find precise teachings in Freeman, Coffland, and Short directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account (see KSR).  To show that the Examiner’s rejection is improper, Appellant can explain why, in view of Freeman, Coffland, and Short, the claimed subject matter would not have been obvious to one having ordinary skill in the art at the time of invention. Appellant must explain why the claimed subject matter is not obvious and do so in a manner which encompasses more than alleging that this feature is not inherent in Freeman, Coffland, and Short.  Appellant has not provided any such explanation and has therefore failed to meet its burden in this regard as well.




	3.  Appellant Argues That the Examiner Legally Erred in Finding Freeman in View of Coffland, and Further in View of Short Discloses Determining Force(s) Applied by the Handheld Tool, Force(s) Including Respective Directions.

	Appellant notes that “Examiner concedes that Freeman does not disclose that the one or more forces include respective directions that indicate tightening and loosening operations performed by the handheld tool.  Instead the Examiner cites to paragraphs [0082]-[0084] of Short for disclosing the claimed feature” (Appeal Brief filed November 3, 2021, page 13, first paragraph).  Appellant does not dispute the cited teachings of Short.  For example, Appellant admits that Short discloses recording data indicative of tool usage on a fastener including direction, where direction may include a “wrong” direction, and therefore also includes a “right” direction (Appeal Brief filed November 3, 2021, page 13, second paragraph).  In addition, Appellant apparently does not dispute that a system generation of an alert where the fastener has been turned in a wrong direction is analogous to a status determined based on forces applied to the fastener including directions of right/wrong, tightening/loosening directions in which the forces are applied.  In addition, Appellant does not dispute that the systems are combinable.
Instead, Appellant only alleges that the proposed combination of Freeman and Short is “based on faulty reasoning[/logic] and therefore constitutes error” (Appeal Brief filed November 3, 2021, page 13, second paragraph).  Specifically, Appellant argues the Office Action’s argument that the combination would be obvious because it facilitates remote coordination of tasks “is inadequate for establishing a motivation for the combination because Freeman already facilitates remote coordination of tasks....one skilled in the art would not look to Short to modify Freeman…because 
Examiner disagrees.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").  Moreover, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").  
Taking the teachings of Freeman and Short as a whole, one of ordinary skill in the art would understand that the motivation directly provided in Short (i.e. in order to provide the capability for remote coordination of tasks involving physical interactions in an environment, such as diagnostic, maintenance, or repair work by a field worker consulting with an expert) as indicating that the teachings of Short are directed to solving a similar problem as the system of Freeman (which Appellant appears to admit is also a system useful in engaging in the coordination of remote tasks), and would 
	Moreover, none of the points raised by Appellant (i.e. the two references attempt to solve the same general problem, the alleged additions of cost and complexity, superfluous features, etc.) would appear to constitute a teaching away, since none of In re Fulton, 391 F.3d at 1200-01, 73 USPQ2d at 1145-46 (Fed. Cir. 2004).  Further, Appellant’s arguments in this regard appear to be based on an assumption that the entire system of Short is to be incorporated into the system of Freeman.  However, the office action did not contemplate incorporating the entire system of Short into the system of Freeman.  For example, in order to incorporate the teachings of Short with the system of Freeman it is not necessary to include every single component of the system of Short in the system of Freeman; instead, it is only necessary to incorporate a particular feature of Short (i.e. the capability to monitor directions in which a force is applied and determine whether a detected direction is a “wrong” or “right” direction, indicative of, for example, tightening and loosening operations) into the system of Freeman (which already includes a tool which is capable of sensing when a force is applied, such as tightening operation, but not necessarily that the force is applied in directions that indicate both tightening and loosening operations).  One of ordinary skill in the art would not understand the incorporation of such a feature to greatly increase the cost or complexity of the system, or to provide superfluous features, such that the person of ordinary skill in the art would be deterred from incorporating the proposed feature.
	Finally, Examiner notes that Appellant’s basic argument is that, because Freeman and Short attempt to solve the same problem, one of ordinary skill in the art would not combine their teachings, and that attempting to do so is legal error.  Examiner notes that this argument appears to be in direct opposition to legal precedent.  "It is prima facie obvious to combine two compositions each of which is taught by the prior In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.); see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  That is, similar to these various precedents, and as admitted by Appellant, the systems of Freeman and Short each teach that they are useful for the same purposes (as discussed above); therefore, contrary to Appellant’s argument, it would be prima facie obvious to combine their teachings.

Regarding the dependent claims, Appellant argues that finding that independent claim 16 is unpatentable depends on the alleged “number of errors” discussed above, 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEREMY L STANLEY/Examiner, Art Unit 2179                                                                                                                                                                                                        
Conferees:
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),